Slip Op. 00-26

                  UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________
American Silicon Technologies, Elkem :
Metals Co., and Globe Metallurgical, Inc.,
                                                :
                Plaintiffs,                             Court No. 98-03-00567
                                                :
                         v.                             Before: Barzilay, Judge
                                                :
United States of America,
                                                :
                Defendant,
                                                :
                         and
                                                :
RIMA Industrial S.A. and General
Electric Co.,                                   :

            Defendant-Intervenors.   :
____________________________________

                                                                        Decided: March 9, 2000

                                       JUDGMENT ORDER

BARZILAY, JUDGE:

        On August 19, 1999, in American Silicon Technologies v. United States, 24 CIT ---, 63 F.

Supp. 2d 1324, the Court remanded to the Department of Commerce, International Trade

Administration’s (“Commerce”) three issues arising from its final determination in Silicon Metal from

Brazil: Notice of Final Results of Antidumping Duty Administrative Review, 63 Fed. Reg. 6,899

(Feb. 11, 1998). In that opinion, the Court addressed four issues arising from the administrative

review. In the only contested issue, whether Commerce properly relied upon certain depreciation

expenses in calculating cost of production and constructed value, the Court upheld Commerce’s

actions. The remand was for the purpose of allowing Commerce to appropriately calculate and

dispose of three issues that the parties had agreed upon. Therefore, the Court remanded to allow
Commerce to (1) reconsider evidence with respect to RIMA’s short term investments in determining

whether to offset RIMA’s interest expenses, (2) recalculate RIMA’s financial expenses to account for

foreign exchange losses in 1996, and (3) recalculate RIMA’s export price to deduct port warehouse

expenses.

        In accordance with the Court’s order, Commerce filed its Final Results of Redetermination

Pursuant to Court Remand, American Silicon Technologies v. United States (“Redetermination

Results”), 24 CIT ---, 63 F. Supp.2d 1324 (1999). The Redetermination Results reflect that

Commerce did (1) reconsider whether RIMA interest income consisted only of short-term investments;

(2) include foreign exchange losses within the calculation of RIMA’s financial expenses; and (3) deduct

RIMA’s warehousing expenses from the export price in the calculation of the overall margin. As a

result of recalculations, where necessary, the weighted average margin for the period of review was

altered from 3.08 per cent to 3.27 per cent.

          Commerce furnished the Court with its comments on the redetermination results. All

interested parties were granted the opportunity to submit comments on or before twenty days from the

date of Commerce’s filing, and any rebuttal comments were due twenty days thereafter. The remand

was requested by Commerce and agreed to by the parties, and there were no further comments filed.

Therefore, it is hereby

        ORDERED that the Final Results of Redetermination Pursuant to Court Remand are

affirmed; and it is further

        ORDERED that, all other issues having been decided, this case is dismissed.




Dated: ________________                                                 ___________________
       New York, NY                                                     Judith M. Barzilay
                                                                        Judge